DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks filed 30 March 2021 are noted with appreciation.
Claims 1-6 remain pending.
The amendment to claim 5 is supported by at least [0043] and [0046].
Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant respectfully submits that the Office Action does not accurately describe the disclosures of the cited documents. A closer reading of the documents establishes that none of the three documents applies a coating of polyimide resin on a substrate. Rather, all three documents apply compositions comprising precursor components, which are cured to form polyimide only after application on the substrate. See, e.g., JP ‘537 at [0096] (“... baking (postbaking) is performed for the purpose of thermal imidization of the polyamic acid.”), with analogous teachings at JP ‘538 at [0119], and JP ‘597 at [0065]. 

With respect to claim interpretation, claim 1 recites: A method for producing a polyimide resin film, comprising: forming a coated film by coating a polyimide resin composition containing a polyimide resin…and drying the coated film in air at a temperature of from 230°C to 300°C…. The transitional term “comprising”…is inclusive or open-ended and does not exclude additional, un-recited elements or method steps. MPEP § 2111.03(I). Consequently, it is the Primary Examiner’s position that the limitation referenced by Applicant requires: (1) forming a coated film; (2) said forming comprising, at least in part, the coating of a composition; (3) said coated composition comprising, at least in part, some polyimide resin; and (4) drying the coated film, said drying not proscribing reactions such as thermal imidization taking place. Applicant’s assertion that “none of the three documents applies a coating of polyimide resin on a substrate. Rather, all three documents apply compositions comprising precursor components, which are cured to form polyimide only after application on the substrate,” is merely a variation of the argument presented in the reply filed 13 April 2020: that “the polyimide illustrated in JP ‘537, JP ‘538, and JP ‘597 is a precursor polyimide
Firstly, the instant application makes no distinction between what Applicant has called a “precursor polyimide” — and now calls “compositions comprising precursor components” — and “a complete polyimide.” This is certainly not reflected in any of the claims, which recite only a polyimide resin composition containing a polyimide resin. As noted in Polymer Science Dictionary, cited in the final Office action mailed 11 September 2020, “…the term resin is also used, at least technologically, interchangeably with the term polymer. In addition, the term resin is also used to mean certain liquid prepolymer products....”
Secondly, JP ‘537, JP ‘538, and JP ‘597 actually teach: “The polyimide may be a completely imidized [i.e., 100%] product obtained by dehydrating and ring-closing all of the amic acid structure that the polyamic acid as a raw material had…particularly 40% to 90%” [JP ‘537 @ 0051; JP ‘538 @ 0056; and JP ‘597 @ 0032]. In each of these references, the polyimide (up to 100% imidized) forms part of a liquid crystal alignment agent composition that is subsequently applied to a substrate to form a liquid crystal alignment film, followed by baking.
Consequently, JP ‘537, JP ‘538, and JP ‘597 teach forming a coated film (liquid crystal alignment film), said coating comprising, at least in part, the coating of a composition (liquid crystal alignment agent), said coated composition comprising, prior to application, and drying the coated film.
Applicant argues:
With respect to claim 5, the Office Action alleges anticipation by the three cited documents, but only does so by reference to the alleged disclosure of certain tetracarboxylic dianhydrides in document, JP 2010-97188 (JP ‘188). As stated in the Office Action:
While none of JP ’537, JP ’538, or JP ’597 explicitly teaches that the polyimide resin has 1,2,4,5-cyclohexanetetracarboxylic dianhydride as a constitutional component, each does state that other carboxylic dianhydrides include tetracarboxylic dianhydrides described in JP 2010-97188. ... JP ‘188 explicitly teaches 1,2,4,5-cyclohexanetetracarboxylic dianhydride at [0011]. Consequently, these references [JP ’537, JP ’538, and JP ’597] are anticipatory.

(Office Action, page 5, section 17). Thus, the alleged “anticipation” rejection is actually over any of the three cited documents in combination with JP 2010-97188. However, under MPEP 2131.01, an anticipation rejection over multiple references is only permissible if the secondary reference serves one of three narrowly defined purposes: (A) to prove the primary reference contains an “enabled disclosure;” (B) to explain the meaning of a term used in the primary reference; or (C) to show that a characteristic not disclosed in the reference is inherent. None of the three exceptions apply to this rejection since JP ‘188 is cited in order to add disclosure that the Office Action expressly admits is absent from all of JP ’537, JP ’538, and JP ’597. This is an improper multiple-reference anticipation rejection that should be withdrawn.
in haec verba requirement for JP ‘188 to be “incorporated by reference” as a basis for anticipation in this instance. In the alternative, Applicant is reminded that a reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would “at once envisage” the claimed arrangement or combination. See MPEP § 2131.02. There can be no clearer way to “at once envisage” the tetracarboxylic acid anhydrides of JP ‘188 than to specifically state that they can be used. Finally, a reference that clearly names the claimed species anticipates the claim no matter how many other species are named. MPEP § 2131.02(II).
Applicant argues:
Moreover, Applicant reminds the Examiner that claim 5 recites, among other things, “A polyimide resin film, which is composed of a dried product of a polyimide resin composition.” Applicant submits that none of JP ’537, JP ’538, and JP ’597 discloses or suggests a polyimide resin film 
This is not persuasive because, as noted above, JP ‘537, JP ‘538, and JP ‘597 actually teach: “The polyimide may be a completely imidized [i.e., 100%] product obtained by dehydrating and ring-closing all of the amic acid structure that the polyamic acid as a raw material had…particularly 40% to 90%” [JP ‘537 @ 0051; JP ‘538 @ 0056; and JP ‘597 @ 0032]. In each of these references, the polyimide (up to 100% imidized) forms part of a liquid crystal alignment agent composition that is subsequently applied to a substrate to form a liquid crystal alignment film, followed by baking.
Applicant argues:
None of the three cited documents discloses coating a substrate with a polyimide prepared by reacting 1,2,4,5-cyclohexanetetracarboxylic dianhydride and a diamine or a derivative thereof. The films obtained in the three cited documents are different from the polyimide resin film recited in claim 5, and none of the three cited documents discloses a polyimide film that solves the technical problems (see paragraph [0008] of the application as filed) solved by the subject matter of claim 5.

Claim 5 recites wherein the polyimide resin is obtained by reacting 1,2,4,5-cyclohexanetetracarboxcylic dianhydride and a diamine or a derivative thereof. JP ‘537, JP ‘538, and JP ‘597 all teach that the polymer A is obtained by reacting a tetracarboxylic acid dianhydride (including those disclosed by JP ‘188) and a diamine [JP ‘537 @ 0016; JP ‘538 @ 0021; and JP ‘597 @ 0014]. Further, arguments that the alleged anticipatory prior art is “nonanalogous art” or “teaches away from the invention” or is not recognized as solving the problem solved by the claimed invention are not germane to an anticipation rejection. MPEP § 2131.05.
Applicant argues:
As an initial matter, the Examiner is reminded that claim 1 is directed to preparing a polyimide resin composition, coating the polyimide resin composition on a substrate, and drying the coated film in air at a temperature of from 230°C to 300°C. This can achieve the effects that the residual solvent amount can be low, such that outgassing in the subsequent step can be suppressed as described in paragraph [0064] of the application as filed.
This argument is not persuasive as limitations concerning residual solvent and outgassing are not present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). 
Applicant argues:
The subject matter of claim 1 is not obtained by forming polyimide resin from a coated layer of polyamic acid as done in JP ’537, JP ’538, or JP ’597. Moreover, claim 1 does not include firing (post-baking) for thermal imidization of coated polyamic acid (let alone at 80°C to 300°C) as does each of JP ’537, JP ’538, and JP ’597.
In particular, the three cited documents, JP ’537, JP ’538, and JP ’597, teach and disclose coating a substrate with a polyamic polymer composition, and optionally heating the coating to polymerize the polyamic acid to form polyimide—the temperature range recited in the Office Action is for polymerizing the polyamic acid that had been applied to the substrate.
However, the method of claim 1 applies a prepared polyimide composition to a substrate, followed by drying at an elevated temperature. Unlike the three cited documents, the subject matter of claim 1 does not cure a polyamic acid coating, but instead dries a polyimide coating. Because the processes disclosed in the three cited documents are so different from the subject matter of claim 1, 
This is not persuasive because, as noted above, JP ‘537, JP ‘538, and JP ‘597 actually teach: “The polyimide may be a completely imidized [i.e., 100%] product obtained by dehydrating and ring-closing all of the amic acid structure that the polyamic acid as a raw material had…particularly 40% to 90%” [JP ‘537 @ 0051; JP ‘538 @ 0056; and JP ‘597 @ 0032]. In each of these references, the polyimide (up to 100% imidized) forms part of a liquid crystal alignment agent composition that is subsequently applied to a substrate to form a liquid crystal alignment film, followed by baking. Insofar as Applicant makes a distinction between curing and drying, removal of solvent is inherent in the process of curing-by-heat disclosed in the prior art.
Applicant argues:
Furthermore, when a polyimide resin film is obtained from the coated polyamic acid on a substrate as described in JP ’537, JP ’538, or JP ’597, it is necessary to heat at high temperature for a long time, and therefore YI of the film becomes high. Therefore, JP ’537, JP ’538, or JP ’597 cannot solve the technical problem of the present invention as described in paragraph [0008] of the application as filed.
This is not persuasive because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (e.g., yellowing index, YI). See, e.g., In re Kahn
 Applicant argues:
Also with respect to claim 5, Applicant points out that the Office Action acknowledges that none of the three cited documents teaches that the polyimide resin has 1,2,4,5-cyclohexanetetracarboxylic dianhydride as a constitutional component.
In particular, JP ’537, JP ’538, and JP ’597 apparently only refer to JP ‘ 188 as disclosing tetracarboxylic dianhydrides that can be used as polyamic acid precursors, i.e., as precursors to a precursor of a polyimide. The Office Action admits that the three cited documents do not disclose or suggest 1,2,4,5-cyclohexanetetracarboxylic dianhydride as the tetracarboxylic dianhydride, but seems to allege that these documents’ reference to JP ‘ 188 makes this choice obvious.
However, JP ‘188 discloses what appears to be several thousand different tetracarboxylic dianhydrides (see paragraphs [0011]-[0021]). The Office Action points to no reason why a person of skill in the art would have specifically chosen 1,2,4,5-cyclohexanetetracarboxylic dianhydride from the huge number of choices.
Even had the Office Action established a prima facie case of obviousness (which Applicant maintains is not the case), there are sufficient unexpected results to overcome such a rejection.

Applicant submits that nothing in any of JP ’537, JP ’538, JP ’597, or JP ’188 discloses the above subject matter of claim 5 and the above unexpected results. Thus, the subject matter of claim 5 is not obvious over any of JP ’537, JP ’538, or JP ’597, even further in view of JP ‘188.
This argument is not persuasive because it is absolutely not the Primary Examiner’s contention that a combination with JP ‘188 makes use of 1,2,4,5-cyclohexanetetracarboxylic dianhydride obvious. Rather, as established above, use of this compound is clearly and unambiguously anticipated by each of the references cited. A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. MPEP § 2131.02(II).
Finally, the Primary Examiner notes that both the cited prior art and the instant application are analogous art as they are both concerned with the same field of endeavor, regardless of the problem addressed — liquid crystal orientation films [inst. spec. @ 0003; JP ‘537 @ 0001; JP ‘538 @ 0001; and JP ‘597 @ 0001]. Donner Technology, LLC v. Pro Stage Gear, LLC, No. 20-1104 (Fed. Cir. 2020).
Claim Rejections - 35 USC § 102
&
Claim Rejections - 35 USC § 103














In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-194537 A, JP 2012-194538 A, or JP 2013-127597 A.
With respect to claims 1 & 2, each of these references teach polyimide resin films produced by coating a polyimide resin composition comprising 0.05 part by mass or more per 100 parts by mass of polyimide resin of a phenol-based antioxidant and a solvent on a substrate and subsequently drying the coated film at 80°C for 1 minute and then at a higher temperature. The higher temperature is disclosed as preferably from 80-300 °C. See JP ‘537 @ Examples 1-11, 16-18, and 23, as well as [0096]; JP ‘538 @ Examples 1, 6-15, 18, and 21-27, as well as [0119]; and JP ‘597 @ Examples 1, 6, 8, and 11-14, as well as [0065]. The shared endpoint of 300 °C is anticipatory. See MPEP § 2131.03. Applicant is reminded that a reference is part of the literature of the art, relevant for all they contain, and may be relied upon for all that it would have suggested to one of ordinary skill in the art, including non-preferred embodiment. Disclosed examples do not teach away from a broader disclosure. See MPEP §2123(I-II). In the alternative, part of the prior art range of 80-300 °C overlaps the claimed range of 230-300 °C. Overlapping ranges are prima facie
With respect to claim 3, each of these references teaches γ-butyrolactone of N,N-dimethylacetamide. See JP ‘537 at [0038], JP ‘538 at [0043], and JP ‘597 at [0028].
With respect to claim 4, these references teach sulfur- and phosphorous-based antioxidants. See JP ‘537 at [0076], JP ‘538 at [0081], and JP ‘597 at [0038]. These antioxidants are present preferably in 10 parts by mass or less, more preferably 5 or less, particularly preferably 0.1-3 with respect to 100 parts by mass of the polymer. The end-point of 10 is anticipatory, but, as noted above, overlapping ranges are prima facie obvious. See JP ‘537 at [0082], JP ‘538 at [0087], and JP ‘597 at [0048].
  With respect to claim 5, each of these references teaches a coated article (i.e., dried film) of the polyimide resin. These references additionally teach phenol-based antioxidants. See JP ‘537 at [0069], JP ‘538 at [0074], and JP ‘597 at [0038]. While none of JP ‘537, JP ‘538, or JP ‘597 explicitly teaches that the polyimide resin has 1,2,4,5-cyclohexanetetracarboxylic dianhydride as a constitutional component, each does state that other carboxylic dianhydrides include tetracarboxylic dianhydrides described in JP 2010-97188. See JP ‘537 at [0021], JP ‘538 at [0026], and JP ‘597 at [0014]. JP ‘188 explicitly teaches 1,2,4,5-cyclohexanetetracarboxylic dianhydride at [0011]. Consequently, these references are anticipatory. Finally, since the films are completely dried, it is the Primary Examiner’s position that there is no residual solvent, which anticipates the claimed 3.0% by mass or less.
With respect to claim 6, each of these references teaches phenol-based antioxidants preferably in 10 parts by mass or less, more preferably 5 or less, particularly preferably 0.1-3 with respect to 100 parts by mass of the polymer. The end-point of 10 is anticipatory, but, as noted above, overlapping ranges are prima facie obvious. See JP ‘537 at [0082], JP ‘538 at [0087], and JP ‘597 at [0048].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
1 April 2021